Citation Nr: 1720358	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-42 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including ulcers, to include as secondary to service-connected anxiety with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that, in pertinent part, denied service connection for ulcers.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.

This matter was previously before the Board in January 2016 which time it was remanded for additional development.   The issues being remanded had also included service connection for a temporomandibular joint disability.  However, during the pendency of this appeal, by rating action dated in August 2016, service connection was awarded by the agency of original jurisdiction (AOJ).  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.  The remaining issue is now returned to the Board.  

As the Veteran has been diagnosed with various gastrointestinal disorders over the course of the period on appeal, the Board has re-characterized the underlying issue as service connection for a gastrointestinal disorder, including ulcers, to ensure that adequate development and consideration is given, regardless of the precise diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v Shinseki, 23 Vet. App 15 (2009).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran has asserted that she has an ulcer disability that is manifested as a result of her period of active service, or secondary to her service-connected anxiety with depression.  In January 2016, the Board remanded the issue so that a VA examination could be conducted so as to determine the nature and etiology of the asserted ulcer disability.  

In a May 2016 VA examination report, a VA examiner opined that the Veteran had no diagnosis of a current gastric ulcer.  The Veteran was said to have a duodenal peptic ulcer documented on esophagogastroduodenoscopy (EGD) in 1990.  She was also said to have had a definitive EGD diagnostic procedure with biopsy of the stomach and duodenum which demonstrated gastritis and infection with H.Pylori in 2013.  The condition was said to have been treated to resolution in 2013.  The examiner concluded that there was no evidence in the available record for residuals, noting, however, that the Veteran was treated with medication for gastroesophageal reflux disease.  The diagnosis in 2013 was said to be gastritis and not gastric ulcer.

The Board finds that the Veteran's service treatment records contain evidence of various gastrointestinal symptoms during active service.  The post-service treatment records also contain ongoing intermittent records of treatment for variously diagnosed gastrointestinal symptoms.  While a current diagnosis of an ulcer has not been established, the Board finds that an opinion must be rendered as to whether the Veteran's currently diagnosed gastrointestinal disorder(s) (to include gastroesophageal reflux disease and gastritis) are etiologically related to those treated during service, or to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); McLain v. Nicholson, 21 Vet. App. 319 (2007); Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (b) (2016).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA and private treatment records of the Veteran for her asserted gastrointestinal disability, to include gastritis and gastroesophageal reflux disease, should also be obtained on remand.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall then schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of her asserted gastrointestinal disability, to include gastroesophageal reflux disease and gastritis.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

The examiner should answer all of the following questions as definitively as possible:

(a)  The examiner should identify any current gastrointestinal disability, and specifically discuss whether an ulcer or residuals of an ulcer; gastroesophageal reflux disease; and/or gastritis are currently present.

(b)  For any such gastrointestinal disability diagnosed, the examiner is requested to opine as to whether it is at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service (in the case of any diagnosed ulcer), or is otherwise the result of service, to include documented treatment of gastrointestinal symptoms therein?

(c)  For any such gastrointestinal disability diagnosed, the examiner is requested to opine as to whether it is at least as likely as not the diagnosed disorder was caused (in whole or in part) by a service-connected disability, to specifically include the anxiety with depression?

(d)  For any such gastrointestinal disability diagnosed, the examiner is requested to opine as to whether it is at least as likely as not the diagnosed disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the anxiety with depression?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




